Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0285619) in view of Bailly et al (WO 2018/193216).

As per claim 1 Kim et al depicts in figures 1 & 4 and discloses: A display device, comprising: a display panel 110 including a display area AA in which a plurality of display pixels PXL are disposed, and a first sensing area SA in which a plurality of display pixels PXL and a plurality of sensor pixels PHS are disposed, wherein the display pixels PXL in the display area AA and the display pixels PXL in the first sensing area SA are configured to emit light by receiving a data voltage of an input image in a display mode { [0070] [0070] In some embodiments, the panel driving circuit 210 may supply a data signal corresponding to image data to the pixels PXL in the display area AA while sequentially scanning the pixels PXL, corresponding to the first mode. }, wherein in a fingerprint recognition mode: the display pixels PXL in the first sensing area SA are configured to be driven as light sources and emit light according to a light source driving voltage; and the sensor pixels PHS in the first sensing area SA are configured to generate  electric currents according to light reflected from a fingerprint  { [0074] In an embodiment of the present disclosure, the panel driving circuit 210 may supply a driving signal to the pixels PXL of the fingerprint sensing area SA to emit a light signal having a specific waveform during the period in which the second mode is executed, and the fingerprint detecting circuit 220 may define, as an effective sensing signal, a sensing signal corresponding to the waveform among sensing signals input from the photo sensors PHS, and detect a fingerprint of the user, based on the effective sensing signal. }, wherein in the first sensing area SA: each of the display pixels PXL includes a light-emitting element; each of the sensor pixels SA includes display pixels PXL in the first sensing area SA is lower than a resolution of the sensor pixels PHS in the first sensing area SA. {figure 4}

Regarding claim 1 Kim et al is silent as to: each of the sensor pixels including a photodiode; and the light-emitting elements and the photodiodes are disposed on a same layer.  With respect to claim 1 Bailly et al discloses: each of the sensor pixels including a photodiode PH { [page 13, lines 16-17] The active layer 34 may comprise small molecules, oligomers or polymers.}; and the light-emitting elements D and the photodiodes PH are disposed on a same layer { figures 8-13 }
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Kim et al with each of the sensor pixels including a photodiode; and the light-emitting elements and the photodiodes are disposed on a same layer as taught by Bailly et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with each of the sensor pixels including a photodiode; and the light-emitting elements and the photodiodes are disposed on a same layer because it “advantageously makes it possible to produce the detection device on all types of support and, in particular, on flexible supports such as plastic, paper, cardboard or fabric, on large supports, for example panels advertising, or on disposable media such as consumer goods packaging.” { See page 1, line 17 through page 2, line 2 of Bailly et al. }

As per claims 3 and 16 Kim et al depicts in figure 4 and discloses: The display device of claim 1, wherein: the first sensing area SA includes a plurality of pixel groups, each including one or two display pixels PXL; adjacent pixel groups in the first sensing area SA are spaced apart from each other with the sensor pixels PHS interposed therebetween; distances between the adjacent pixel groups in the first sensing area SA are the same in a width direction and a length direction of the display panel 110; distances between adjacent sensor pixels PHS in the first sensing area SA are the same in the width direction and the length direction of the display panel 110; and the distance between the adjacent pixel groups in the first sensing area SA is longer than the distance between the adjacent sensor pixels PHS in the first sensing area SA. { [0090] Alternatively, in another embodiment, the photo sensors PHS may be provided in a number smaller than that of the pixels PXL or the sub-pixels SPX1, SPX2, and SPX3, to be distributed in the fingerprint sensing area SA according to a predetermined distance or distribution. }

As per claim 11 Kim et al discloses: The display device of claim 1, wherein: a light-emitting element of each of the display pixels PXL includes an organic light-emitting diode (OLED) { [0101] Referring to FIGS. 5A and 5B, in some embodiments, each sub-pixel SPX includes a light emitting device EL coupled between a scan line Si and a data line Dj. In some embodiments, the light emitting device EL may be an organic light emitting diode (OLED), but the present disclosure is not limited thereto. }; 

Regarding claim 11 Kim et al is silent as to:  each of the sensor pixels PHS includes an organic photodiode; an anode electrode of the OLED is disposed to be coplanar with an anode electrode of the organic photodiode; a cathode electrode of the OLED is disposed to be coplanar with a cathode electrode of the organic photodiode; and a pixel drive circuit configured to drive the OLED and a photosensor drive circuit configured to drive the organic photodiode share one or more lines.  With respect to claim 11 Bailly et al discloses:  each of the sensor pixels includes an organic photodiode PH { [page 13, lines 16-17] The active layer 34 may comprise small molecules, oligomers or polymers.} ; an anode electrode 32 or 36 of the OLED D { [page 13, lines 16-17] The active layer 34 may comprise small molecules, oligomers or polymers. } is disposed to be coplanar with an anode electrode 32 or 36 of the organic photodiode PH; a cathode electrode 32 or 36 of the OLED D is disposed to be coplanar with a cathode electrode 32 or 36 of the organic photodiode PH; and a pixel drive circuit 10 configured to drive the OLED D and a photosensor drive circuit 10 configured to drive the organic photodiode PH share one or more lines. { figures 8-13 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Kim et al with each of the sensor pixels including an organic photodiode; an anode electrode of the OLED is disposed to be coplanar with an anode electrode of the organic photodiode; a cathode electrode of the OLED is disposed to be coplanar with a cathode electrode of the organic photodiode; and a pixel drive circuit configured to drive the OLED and a photosensor drive circuit configured to drive the organic photodiode share one or more lines as taught by Bailly et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with each of the sensor pixels including an organic photodiode; an anode electrode of the OLED is disposed to be coplanar with an anode electrode of the organic photodiode; a cathode electrode of the OLED is disposed to be coplanar with a cathode electrode of the organic photodiode; and a pixel drive circuit configured to drive the OLED and a photosensor drive circuit configured to drive the organic photodiode share one or more lines because it “advantageously makes it possible to produce the detection device on all types of support and, in particular, on flexible supports such as plastic, paper, cardboard or fabric, on large supports, for example panels advertising, or on disposable media such as consumer goods packaging.” { See page 1, line 17 through page 2, line 2 of Bailly et al. }

As per claim 14 Kim et al depicts in figures 1 & 4 and discloses: A mobile terminal device, comprising: a display panel 110 including a display area AA in which a plurality of display pixels PXL are disposed, and a first sensing area SA in which a plurality of display pixels PXL and a plurality of sensor pixels PHS are disposed; and a fingerprint recognition processor configured to generate fingerprint pattern data from a signal which is photoelectrically converted by the sensor pixels PHS { [0074] In an embodiment of the present disclosure, the panel driving circuit 210 may supply a driving signal to the pixels PXL of the fingerprint sensing area SA to emit a light signal having a specific waveform during the period in which the second mode is executed, and the fingerprint detecting circuit 220 may define, as an effective sensing signal, a sensing signal corresponding to the waveform among sensing signals input from the photo sensors PHS, and detect a fingerprint of the user, based on the effective sensing signal. }, wherein the display pixels PXL of the display area AA and the display pixels PXL of the first sensing area SA are configured to emit light by receiving a data voltage of an input image in a display mode{ [0070] [0070] In some embodiments, the panel driving circuit 210 may supply a data signal corresponding to image data to the pixels PXL in the display area AA while sequentially scanning the pixels PXL, corresponding to the first mode. }, wherein in a fingerprint recognition mode: the display pixels in the first sensing area SA are configured to be driven as light sources and emit light according to a light source driving voltage: and the sensor pixels PHS in the first sensing area SA are configured to generate electric currents according to light reflected from a fingerprint, wherein in the first sensing area SA: each of the display pixels includes a light-emitting element; each of the sensor pixels PHS includes a first sensing area SA is lower than a resolution of the sensor pixel in the first sensing area SA. {figure 4}

Regarding claim 14 Kim et al is silent as to: each of the sensor pixels including a photodiode; and the light-emitting elements and the photodiodes are disposed on a same layer.  With respect to claim 14 Bailly et al discloses: each of the sensor pixels including a photodiode PH { [page 13, lines 16-17] The active layer 34 may comprise small molecules, oligomers or polymers.}; and the light-emitting elements D and the photodiodes PH are disposed on a same layer { figures 8-13 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Kim et al with each of the sensor pixels including a photodiode; and the light-emitting elements and the photodiodes are disposed on a same layer as taught by Bailly et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with each of the sensor pixels including a photodiode; and the light-emitting elements and the photodiodes are disposed on a same layer because it “advantageously makes it possible to produce the detection device on all types of support and, in particular, on flexible supports such as plastic, paper, cardboard or fabric, on large supports, for example panels advertising, or on disposable media such as consumer goods packaging.” { See page 1, line 17 through page 2, line 2 of Bailly et al. }

Claims 2-10, 12-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0285619) in view of Bailly et al (WO 2018/193216) as applied to claims 1, 3, 11, 14 and 16 above, and further in view of Yeke Yazdandoost et al (US 2019/0310724)

Regarding claims 2, 5, 15 and 18 Kim et al as modified by Bailly et al is silent as to: The display device of claim 1, wherein, the resolution of the display pixels PXL in the first sensing area SA is as low as ¼ of the resolution of the sensor pixel in the first sensing area SA. Regarding claims 4 and 17 Kim et al as modified by Bailly et al is silent as to: The display device of claim 1, wherein: the display panel 110 further includes a second sensing area in which a plurality of light transmitting parts and a plurality of display pixels PXL are disposed; and a resolution of the display pixels PXL in the second sensing area is lower than the resolution of the sensor pixel in the first sensing area SA.  Regarding claims 7 and 20 Kim et al as modified by Bailly et al is silent as to: The display device of claim 2, further comprising an optical sensor disposed below the display panel 110 and having a light-receiving surface facing the second sensing area.

With respect to claims 2, 5, 15 and 18 Yeke Yazdandoost et al depicts in figures 3-5: the resolution of the display pixels P1-P3, {figure 3} 502 & 510 {figure 5} in the first sensing area 400a-400c & 500a-500c {figures 4-5} which is seen to be as low as ¼ of the resolution of the sensor pixel in the first sensing area 400a-400c & 500a-500c  {figures 4-5}. With respect to claims 4 and 17 Yeke Yazdandoost et al depicts in figures 3-5: the display panel further includes a second sensing area in which a plurality of light transmitting parts and a plurality of display pixels P1-P3, {figure 3} 502 & 510 {figure 5} are disposed; and a resolution of the display pixels P1-P3, {figure 3} 502 & 510 {figure 5} in the second sensing area is lower than the resolution of the sensor pixel in the first sensing area 400a-400c & 500a-500c {figures 4-5}.  With respect to claims 7 and 20 Yeke Yazdandoost et al depicts in figure 1B discloses: The display device of claim 4, further comprising an optical sensor 118 { [0062] In still other embodiments, the electronic device 100 can include one or more optional optical components 118. } disposed below the display panel 112 and having a light-receiving surface 114 facing the second sensing area {figures 4-5}.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the resolution of the display pixels of Kim et al as modified by Bailly et al in the first sensing area as low as ¼ of the resolution of the sensor pixel in the first sensing area as suggested by Yeke Yazdandoost et al.  The rationale is as follow: The purpose of the display pixels is to display images and the purpose of the sensor pixels is to recognize and detect fingerprints.  The pixels need not have the resolution of the display pixels in the first sensing area as low as ¼ of the resolution of the sensor pixel in the first sensing area to display and detect. Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide the resolution of the display pixels in the first sensing area as low as ¼ of the resolution of the sensor pixel in the first sensing area so as to provide a more unobstructed sensor pixel path, thereby increasing the accuracy of the sensor pixels.

It also would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display panel of Kim et al as modified by Bailly et al with a second sensing area in which a plurality of light transmitting parts and a plurality of display pixels are disposed; and to provide a resolution of the display pixels of Kim et al as modified by Bailly et al in the second sensing area being lower than the resolution of the sensor pixel in the first sensing area as suggested by Yeke Yazdandoost et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide the display panel of Kim et al as modified by Bailly et al with  a second sensing area in which a plurality of light transmitting parts and a plurality of display pixels are disposed; and to provide a resolution of the display pixels of Kim et al as modified by Bailly et al in the second sensing area being lower than the resolution of the sensor pixel in the first sensing area so as to provide a more unobstructed sensor pixel path, thereby increasing the accuracy of the sensor pixels.

It additionally would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Kim et al as modified by Bailly et al with an optical sensor disposed below the display panel and having a light-receiving surface facing the second sensing area as taught by Yeke Yazdandoost et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with an optical sensor disposed below the display panel and having a light-receiving surface facing the second sensing area so as to provide flexibility during procurement and sourcing of the optical imaging components.  { [0062] The optional optical components 118 are typically positioned between the optical imaging array 114 and the display stack and can include, but may not be limited to: one or more lenses, filters, mirrors, actuators, apertures, irises, flash elements, flood illuminators, or other accessory optical elements, or combinations thereof. See Yeke Yazdandoost et al }

As per claims 6 and 19 Kim et al as modified by Bailly et al depicts in figure 4 and discloses: The display device of claim 5, wherein: the second sensing area includes a plurality of pixel groups, each including one or two display pixels PXL; and adjacent pixel groups in the second sensing area are spaced apart from each other with at least one of the plurality of  light transmitting parts LP interposed therebetween. { [0090] Alternatively, in another embodiment, the photo sensors PHS may be provided in a number smaller than that of the pixels PXL or the sub-pixels SPX1, SPX2, and SPX3, to be distributed in the fingerprint sensing area SA according to a predetermined distance or distribution. }

As per claim 8 Kim et al as modified by Bailly et al depicts in figure 4 and discloses: The display device of claim 6, wherein each of the display pixels PXL in the second sensing area includes a red sub-pixel, a green sub-pixel, and a blue sub-pixel. { [0079] In some embodiments, each of the sub-pixels SPX1, SPX2, and SPX3 may include at least one light emitting device. In an embodiment, the first sub-pixel SPX1 may include a light emitting device that emits light of a first color, e.g., red, the second sub-pixel SPX2 may include a light emitting device that emits light of a second color, e.g., green, and the third sub-pixel SPX3 may include a light emitting device that emits light of a third color, e.g., blue. }

As per claim 9 Kim et al as modified by Bailly et al depicts in figure 4 and discloses: The display device of claim 6, wherein: each of the pixel groups includes a first pixel and a second pixel; the first pixel includes a red sub-pixel and a first green sub-pixel; and the second pixel includes a blue sub-pixel and a second green sub-pixel. { [0079] In some embodiments, each of the sub-pixels SPX1, SPX2, and SPX3 may include at least one light emitting device. In an embodiment, the first sub-pixel SPX1 may include a light emitting device that emits light of a first color, e.g., red, the second sub-pixel SPX2 may include a light emitting device that emits light of a second color, e.g., green, and the third sub-pixel SPX3 may include a light emitting device that emits light of a third color, e.g., blue. However, the present disclosure is not limited thereto. For example, in another embodiment, the first to third sub-pixels SPX1, SPX2, and SPX3 may all include light emitting devices that emit light of white, and the color of light emitted from each of the sub-pixels SPX1, SPX2, and SPX3 may be controlled by a color filter, etc. As described above, the pixel PXL can emit lights of various colors, using the plurality of sub-pixels SPX1, SPX2, and SPX3 that emit lights of different colors. }

As per claim 10 Kim et al as modified by Bailly et al depicts in figures 3-4 and discloses: The display device of claim 9, wherein each of the pixel groups includes a pixel in which the respective sub-pixels are disposed in a form of a rhombic shape or a parallelogram shape. {Note: a rectangle is a parallelogram shape}

As per claim 12 Kim et al as modified by Bailly et al discloses: The display device of claim 6, further comprising a data driver 200 configured to output a data voltage of pixel data to be written in the display pixels PXL in the display area AA and the first and second areas SA, wherein a dynamic range of a data voltage applied to the first and second sensing areas SA is larger than a dynamic range of a data voltage applied to the display area AA. { [0067] In some embodiments, the driving circuit 200 drives the display panel 110 in different manners corresponding to the respective modes. In an embodiment, the driving circuit 200 may output a data signal corresponding to image data to the display panel 110, corresponding to the first mode, and receive sensing signals from the photo sensors PHS while outputting a driving signal corresponding to a predetermined light pattern to the display panel 110, corresponding to the second mode. Note: the first and second sensing areas include the sensing pixels thereby providing a larger dynamic range of data voltage than the surrounding and remaining display area AA. See also [0011] & [0017] of Bailly et al}

As per claim 13 Kim et al as modified by Bailly et al depicts in figure 1 and discloses: The display device of claim 12, wherein: the data driver 200 is configured to output the light source driving voltage that is higher than the data voltage of the pixel data in the fingerprint recognition mode { e.g. second mode} ; and the light source driving voltage is applied to the display pixels PXL in the first sensing area SA. { [0093] In some embodiments, in order to modulate the amplitude of the lights L1 emitted from the pixels PXL, the voltage level of the driving signal input to the pixels PXL of the fingerprint sensing area SA may be repeatedly changed during the period in which the second mode is executed. In an embodiment, during the period in which the second mode is executed, a sensing data voltage input to data lines coupled to the pixels PXL of the fingerprint sensing area SA may be repeatedly changed, or the voltage of a predetermined control signal for controlling turn-on/turn-off of switching elements (e.g., predetermined transistors) provided in the pixels PXL of the fingerprint sensing area SA may be repeatedly changed. Accordingly, the pixels PXL emits light with a luminance changed corresponding to the voltage level of the driving signal. & [0071] }

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. First it should be noted, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second applicant asserts the following in the first full paragraph on page 4:
Bailly’s organic diode (D) is merely a “selection” diode (see Bailly’s page 3, last paragraph, which recites, “In Figure 1, three rows and two columns are shown by way of example. Each photodetector Pix comprises a photodiode PH and a selection diode D connected in series.” (emphasis added)). Hence, Bailly’s organic diode (D) is not a light-emitting element. Bailly’s selection diode (D) is used to select which of the photodiodes (PH) to use. Bailly’s diodes (D) do not emit light and are not light-emitting elements.

Bailly et al is relied upon for the each of the sensor pixels including a photodiode; and the elements and the photodiodes are disposed on a same layer.  Kim et al discloses light emitting diodes as required by the claimed invention.  Therefore, whether or not the diode of Bailly et al emits light or not is moot because the claimed invention is obvious over the applied prior art as outlined and mapped supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd